          Case 1:21-mj-00173-ZMF Document 21 Filed 07/30/21 Page 1 of 1




         UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA

United States of America                     )
                                             )
    v.                                       )       USDC No. 21-mj-173 (ZMF)
                                             )
William D. Merry, Jr., defendant.            )

ORDER

         Upon good cause shown in Defendant’s Unopposed Motion to Continue Preliminary

Hearing, the lack of opposition from the United States, and other evidence before the Court in

the record of the case, it is hereby

         ORDERED the Motion is Granted; it is further

         ORDERED that the preliminary hearing previously set for August 9, 2021 is hereby

continued until October 8, 2021 at 2 p.m.; and it is further

         ORDERED that the time between August 9, 2021 and October 8, 2021 shall be

excluded for purposes of any computation under the Speedy Trial Act. The Court finds that the

ends of justice served by the granting of such continuance outweigh the best interests of the

public and the defendant in a speedy trial, as the continuance will allow the defendant to review

discovery, the government to provide additional discovery, and the parties to explore whether a

preindictment resolution is possible.



                                                                            G. Michael Harvey
                                                                            2021.07.30 17:49:38
                                                                            -04'00'
                                                               _________________________
                                                               Hon. G. Michael Harvey
                                                               United States Magistrate Judge
